DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented and pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1;
In line 4, it is unclear and unsupported as to who or what is performing/supporting the “receiving” step/function/operation (i.e., does a human operator, operating the provided system, initiates or sends the 
In line 5, the support for the “system level sleep state is to be entered” is not clear from the context of the recited claimed invention (i.e., who performs the entering in lines 4 and 6?).
In line 6, the phrase “moving data stored” lacks proper and clear antecedent basis, and it is unclear as to who what supports/performs the “moving” step/function/operation.  The intended meaning of “first memory…second memory” is unclear from the context of the recited claimed invention (i.e., are the memories refer to the memories within the same cannel?).
In line 9, it is unclear and unsupported as to who or what is performing/supporting the “shutting off power” step/function/operation (i.e., does a human operator, operating the provided system, shuts off the power? If not human operator what supports/performs the above step/function).
In line 12, it is unclear and unsupported as to who or what is performing/supporting the “placing” step/function/operation (i.e., does a human operator, operating the provided system, places the mode? If not human operator what supports/performs the above step/function).
In lines 9-11, it is unclear and unstated as to how the first memory, a first physical interface, and a first memory controller operatively coupled, 

In claim 7;
In line 5, it is unclear and unsupported as to who or what is performing/supporting the “receiving” step/function/operation (i.e., does a human operator, operating the provided system, initiates or sends the sleep state or receives the sleep state indication?).
In lines 9-11, it is unclear and unstated as to how the processors, a first memory, a second memory, a plurality of memories, channels a first physical layer, and a first memory controller operatively coupled, the power shutting off & a self-refresh mode are operationally & structurally inter-coupled with each other with the rest of the recited claimed recitations to support the claimed invention.

In claim 16, the above unclarities of the claim 1 are similarly applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonen et al. (US 2019/0042157 A1).
The examiner relies on the entire teachings of the Bonen reference for this rejection; the applicant should carefully consider the entire teachings of the Bonen reference before responding to this office action.
The Bonen reference teaches, when the examiner applies Broadest Reasonable Interpretation, the functionally identical limitations of the claimed recitations (i.e., the expressly recited and claimed recitations) as follows:
CLAIMS 1-20			Teachings of Bonen et al. reference 

1. A method for providing system level sleep state power savings in a system that employs a
Teachings of par. 22, “computing system is placed in a low-power or standby mode”
sleep state power savings in a system
Teachings of “standby mode”
plurality of memory channels and corresponding plurality of memories coupled to respective memory channels, the method comprising: 
Teachings of figure 1, “MEMORY CONTROLLER CIRCUITRY 120,122” with “MEMORY 128-234”
receiving information indicating a system level sleep state is to be entered; in response to receiving the information indicating the system level sleep state is to be entered,
Teachings of par. 22, “when computing system is placed in a low-power or standby mode
moving data stored in at least a first memory to at least a second memory of the plurality of memories; in response to moving the data to the second memory: 

Teachings of par. 26, “copying memory from occupied segments in a source channel to free segments in a target channel”
shutting off power at least: to the first memory, to a corresponding first physical layer interface forming a first channel associated with the first memory and to a first memory controller operatively coupled to the first memory; and 
Teachings of: par. 26, “to enable the source channel to be turned off”; par. 23, “portions of main memory associated with unused channels may ben be powered down”; par. 31, “power down one or more of the memory controller 122” & “powering down additional circuitry that supports the operation of channel 1”
placing the second memory corresponding to a second channel in a self-refresh mode of operation.  
Teachings of par. 26, “execute self-refresh…based on power control unit policy”

2. The method of claim 1 further comprising: receiving an indication to enter a system level working state; in response to the system level working state indication, 
Teachings of par. 58 :request initiation of  de-transformation …from the multi-channel configuration to half number of channels configuration of main memory and vice-versa”
powering on the first memory, the corresponding first physical layer device and the first memory controller; and changing the second memory from a self-refresh mode to a normal operating mode.  
Teachings of par.  26, “performs the reverse operation during de-consolidation”; par. 60, “powers back the memory channels and circuitry in SoC and initiates de-transformation”; par. 61, “copies source channel data from copied segments of the target channels back to the segments of the source channel”

3. The method of claim 2 wherein the each of the plurality of memories are dynamic random-access memories and wherein the data comprises context data for one or more processes of the one or more processors of the system.  
Teachings of figure 1 with accompanying description

4. The method of claim 1 wherein moving data stored in at least the first of the plurality of memories to at least a second of the plurality of memories comprises: 
Teachings of par. 26, “copying memory from occupied segments in a source channel to free segments in a target channel
determining a plurality of dirty pages in the first memory associated with the first channel; 
Teachings of par. 44, “identify unused space in a first channel…”
moving the determined dirty pages to available physical pages of memory in the second memory associated with the second channel; and 
Teachings of par. 44, “copy data from the second channel to unused space in the first channel…”
remapping page table entries associated with the moved dirty pages for one or more processes that were using the dirty pages prior to movement of the page tables.  
Teachings of par. 44, “map portions of the second channel to the first channel”; par. 51, “the source channels are routed to the remapped segments of target channels”

5.  The method of claim 1 wherein, moving data stored in at least the first memory to at least the second memory of the plurality of memories comprises causing a data transport network, under control of a controller, 
Obvious, to one having ordinary skill in the art to make connections of the figure 1 system to a transport network controlled system
to copy data from the first memory to the second memory and 
Teachings of par. 26, “copying memory from occupied segments in a source channel to free segments in a target channel”
wherein shutting off power at least to the first memory, to the first physical layer device and to the first memory controller comprises configuring the first memory controller to cause power to be shut off to the first memory and to the first physical layer device.  
Teachings of: par. 26, “to enable the source channel to be turned off”; par. 23, “portions of main memory associated with unused channels may ben be powered down”; par. 31, “power down one or more of the memory controller 122” & “powering down additional circuitry that supports the operation of channel 1”

6. The method of claim 1 comprising using the moved data stored in the second of the plurality of memories to restart processes of a processor when waking up out of the system level sleep state.  
Teachings of par. 58, “request initiation of de-transformation from the half number of channels configuration…for power control circuitry that is configured to manage the transformation”

7. A system for providing system level sleep state power savings, the system including a plurality of memory channels and corresponding plurality of memories coupled to respective memory channels, the system comprising: one or more processors operative to: receive 
Teachings of the above discussed teachings for the claim 1 are similarly applied; the examiner notes that the claim 7 is not patentably distinct from claim 1.

8. The system of claim 7 comprising the power management logic and wherein the one or more processors is operative to: receive an indication to enter a system level working state; in response to the system level working state indication, cause the power management logic to power on the first memory, the corresponding first physical layer device and the first memory controller; and change the second memory from a self-refresh mode to a normal operating mode.  
Teachings of the above discussed teachings for the claim 2 are similarly applied; the examiner notes that the claim 8 is not patentably distinct from claim 2.

9. The system of claim 7 wherein the each of the plurality of memories are dynamic random-access memories.  
Teachings of the above discussed teachings for the claim 3 are similarly applied; the examiner notes that the claim 9 is not patentably distinct from claim 3.

10. The system of claim 7 wherein the one or more processors are operative to move data stored in at least the first memory to at least the second memory of the plurality of memories by at least: determining a plurality of dirty pages in the first memory associated with the first channel; moving the determined dirty pages to available physical pages of memory in the second memory associated with the second channel; and remapping page table entries associated with the moved dirty pages for one or more processes that were using the dirty pages prior to movement of the page tables.  
Teachings of the above discussed teachings for the claim 4 are similarly applied; the examiner notes that the claim 10 is not patentably distinct from claim 4.

11. The system of claim 7 wherein the one or processors are operative to use the moved data stored in the second memory of the plurality of memories to restart processes when waking up out of the system level sleep state.  
Teachings of the above discussed teachings for the claim 6 are similarly applied; the examiner notes that the claim 11 is not patentably distinct from claim 6.

12. The system of claim 7 comprising: a data transport network, operatively coupled to the one or more processors, operative to move the data stored in at least the first memory to at least the second memory of the plurality of memories by copying data from the first memory to the second memory as controlled by the one or more processors; and   memory controller configuration logic operatively coupled to the one or more processors and to the first memory controller, operative to configure the first memory controller to shut off power at least to the first memory and to the first physical layer device.  
Teachings of the above discussed teachings for the claim 5 are similarly applied; the examiner notes that the claim 12 is not patentably distinct from claim 5.

13. The system of claim 7 wherein the one or more processors comprises at least one central processing core and another of the processors comprises at least one graphics processing core, and wherein the first and second memories are used as main memory of the system and wherein the system further comprises a display operatively coupled to display data from at least one of the first and second memories during normal operation.  
Obvious, to one having ordinary skill in the art to have graphic processing core for displaying data in the figures 1 & 11-15 system to a transport network controlled system; in addition the teachings of par. 24, “various implementations…during video playback operations”

14. The system of claim 7 wherein the system is comprised of a system on chip (SoC).  
Teachings of par. 22, “powered down memory channel, and by powering off portions of a physical circuitry (PHY) within the sytem on a chip (SoC)”

15. The system of claim 7 wherein the processor is operative to execute a stored operating system from system memory that provides the information indicating a system level sleep state is to be entered.  
Teachings of par. 48, “OS may request initiation of …for power control circuitry that is configured to manage the transformation”

16. A non-transitory storage medium that stores executable instructions that when executed by one or more processors causes the one or more processors to: receive information indicating a system level sleep state is to be entered; in response to receiving the system level sleep indication, move data stored in at least a first memory to at least a second memory of the plurality of memories; in response to moving the data to the second memory causing:   power management logic to shut off power at least to the first memory, to a corresponding first physical layer device operatively coupled to the first memory and to a first memory controller operatively coupled to the first memory; and place the second memory in a self-refresh mode of operation.  
Teachings of the above discussed teachings for the claim 1 are similarly applied; the examiner notes that the claim 16 is not patentably distinct from claim 1.

17. The non-transitory storage medium of claim 16 comprising stored executable instructions that when executed by one or more processors causes the one or more processors to: receive an indication to enter a system level working state; in response to the system level working state indication, cause the power management logic to power on the first memory, the corresponding first physical layer device and the first memory controller; and change the second memory from a self-refresh mode to a normal operating mode.  
Teachings of the above discussed teachings for the claim 2 are similarly applied; the examiner notes that the claim 17 is not patentably distinct from claim 2.

18. The non-transitory storage medium of claim 16 comprising stored executable instructions that when executed by one or more processors causes the one or more processors to move data stored in at least the first memory to at least the second memory of the plurality of memories by at least: determining a plurality of dirty pages in the first memory associated with the first channel; moving the determined dirty pages to available physical pages of memory in the second memory associated with the second channel; and remapping page table entries associated with the moved dirty pages for one or more processes that were using the dirty pages prior to movement of the page tables.  
Teachings of the above discussed teachings for the claim 4 are similarly applied; the examiner notes that the claim 18 is not patentably distinct from claim 4.

19. The non-transitory storage medium of claim 16 comprising stored executable instructions that when executed by one or more processors causes the one or more processors to use the moved data stored in the second memory of the plurality of memories to restart processes when waking up out of the system level sleep state.  
Teachings of the above discussed teachings for the claim 6 are similarly applied; the examiner notes that the claim 19 is not patentably distinct from claim 6.

20. The non-transitory storage medium of claim 16 comprising stored executable instructions that when executed by one or more processors causes the one or more processors to cause a data transport network to copy data from the first memory to the second memory and configuring a first memory controller to cause power to be shut off to the first memory and to the first physical layer interface.  
Teachings of the above discussed teachings for the claim 5 are similarly applied; the examiner notes that the claim 20 is not patentably distinct from claim 5.

As can be seen from the above detailed discussions of the functionally equivalent teachings of the recited claimed invention (i.e., the expressly recited and claimed recitations) , the Bonen reference does not expressly or identically discloses/uses the term “sleep state” (i.e., the Bonen reference teaches or uses the terms “low-power or standby mode”, “power down portions of memory”, “decrease power consumption” & “transformation” and more”); however, such not expressly/identically used terms are directed to the same functionally/operationally equivalent limitations of the claimed invention & the  Bonen reference teachings.  In addition, the motivations or endeavors of the claimed and the Bonen reference teachings are identically directed to “power saving” of the system.  Therefore, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention from the teachings of the Bonen reference for the reasons stated above, when the examiner applies the Broadest Reasonable Interpretation to the recited claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181